 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   LINHBERGH CARLOS ARCEO, ) No. CV 18-00897-JGB (JDE)
                                         )
12                                       )
                        Petitioner,      )   ORDER ACCEPTING FINDINGS
13                                       )
                   v.                    )   AND RECOMMENDATION OF
14                                       )   UNITED STATES MAGISTRATE
                                         )   JUDGE
                                         )
15   STEVE LANGFORD, Warden,             )
                                         )
16                      Respondent.      )
                                         )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt.
19   1), the Memorandum in Support of the Petition (Dkt. 2), the Memorandum in
20   Opposition to the Petition and supporting Declarations (Dkt. 10, 10-1, 10-2),
21   the Traverse (Dkt. 14), the Supplement and supporting Declaration filed by
22   Respondent (Dkt. 16, 16-1), the Response to Respondent’s Supplement filed by
23   Petitioner (Dkt. 20), the Report and Recommendation of the United States
24   Magistrate Judge (Dkt. 22), the Objection to the Report filed by Petitioner
25   (Dkt. 24), and the other records on file. Further, the Court has engaged in a de
26   novo review of those portions of the Report and Recommendation to which
27   objections have been made. The Court accepts the findings and
28   recommendation of the Magistrate Judge.
 1         In addition, the Court notes that Petitioner, without citation to
 2   authority, requests an evidentiary hearing for the first time in his Objection to
 3   the Report. Dkt. 24 at 4. The Court finds that an evidentiary hearing is not
 4   warranted. See Anderson v. United States, 898 F.2d 751, 753 (9th Cir. 1990)
 5   (per curiam) ("because the record conclusively shows that petitioner is not
 6   entitled to habeas corpus under 28 U.S.C. § 2241, no evidentiary hearing was
 7   required").
 8         IT IS THEREFORE ORDERED that:
 9         (1)     Petitioner’s request for an evidentiary hearing is denied; and
10         (2)     Judgment be entered dismissing this action with prejudice.1
11
12
     Dated: January 4, 2019
13
                                                  ______________________________
14                                                JESUS G. BERNAL
15                                                United States District Judge
16
17
18
19
20
21
22
23
24
     1
25    This order is not intended to prejudice any remaining ability Petitioner has to
     challenge his underlying federal conviction or sentence pursuant to 28 U.S.C. § 2255,
26   although the Court notes that a Section 2255 motion was previously denied by the
27   sentencing court on November 29, 2012. See United States v. Arceo, Case No. CR
     09-00616-EJD (N.D. Cal.), Dkts. 53, 60.
28
                                              2
